UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1045



ARZIE SHEETS,

                                                          Petitioner,

          versus


CONSOLIDATION COAL COMPANY; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-1609-BLA)


Submitted:   May 16, 2000                     Decided:   June 5, 2000


Before LUTTIG and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


S.F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West Vir-
ginia, for Petitioner. Mary Rich Maloy, JACKSON & KELLY, P.L.L.C.,
Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arzie Sheets seeks review of the Benefits Review Board’s de-

cision and order affirming the administrative law judge’s denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1999).   Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.    Accordingly, we affirm on the reasoning of the Board.

See Sheets v. Consolidation Coal Co., No. 98-1609-BLA (B.R.B. Dec.

1, 1999).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2